DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 23-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 7, 9-12, 23, 24, 25, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 20190087548, hereinafter Bennett, already of record) in view of Fisher et al. (US 20170355081, hereinafter Fisher, already of record) and further in view of Carreras et al. (IEEE, hereinafter Carreras).
Regarding claims 1 and 24 (currently amended), Bennett teaches a method for cleaning a region of a pool, the method comprises:
moving the pool cleaning robot along a cleaning path that covers the region (See at least Bennett: Fig. 1, element 141, Para. 0026, lines 6-9; Fig. 6, element 653, Para. 0066, lines 8-10) while acquiring, at second points of time and by a sensing unit of the pool cleaning robot, second images of second scenes, at least one second scene per point of time (See at least Bennett: Para. 0099, lines 8-16);
Yet, Bennett does not explicitly teach:
wherein the acquiring of the second images is executed without illuminating the second scenes by the pool cleaning robot;
detecting, in a given second image, a flicker;
removing, from the given second image, information about the flicker;
determining, based on the second images of the second scenes, second locations of the pool cleaning robot; and
wherein the moving is responsive to the second locations of the pool cleaning robot.
However, in the same field of endeavor, Fisher teaches:
wherein the acquiring of the second images is executed without illuminating the second scenes by the pool cleaning robot (See at least Fisher: Para. 0087, lines 15-18);
detecting, in a given second image, a flicker (See at least Fisher: Para. 0008, lines 3-6; Para. 0012, lines 1-4; Para. 0065, lines 1-6);
removing, from the given second image, information about the flicker (See at least Fisher: Para. 0087, lines 1-6 referring to U.S. Pat. No. 6,812,846 to Gutta et al., Col. 6, lines 57-64);
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett, to incorporate flickering removal, as taught by Fisher, for the benefit of simplifying calculation (see at least Gutta: Col.6, lines 51-53). In the specification of instant application, Para. 0144-0146, removing flickering of unwanted reflection is disclosed. This is same feature as Gutta discloses, which is incorporated with Fisher.
Yet, Bennett in combination with Fisher does not explicitly teach:
determining, based on the second images of the second scenes, second locations of the pool cleaning robot; and
wherein the moving is responsive to the second locations of the pool cleaning robot.

determining, based on the second images of the second scenes, second locations of the pool cleaning robot (See at least Carreras: Fig. 5; Page 973, Section III. localization procedure, A. Pattern Detection, B. Dots Neighborhood); and
wherein the moving is responsive to the second locations of the pool cleaning robot (See at least Carreras: Page 974, Section III. localization procedure, B. Dots Neighborhood).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Fisher, to incorporate location determining, as taught by Carreras, for the benefit of providing accurate estimation of the position and velocity (see at least Carreras: Introduction).

Regarding claims 2 and 25 (currently amended), Bennett in combination with Fisher and Carreras teaches the method and pool cleaning robot according to claims 1 and 24. Fisher further teaches: 
wherein the given second image is acquired at a specific location, and wherein the removing of the flicker from the given second image comprises merging the given second image with previously acquired second images from the specific location (See at least Fisher: Para. 0087, lines 1-6 referring to U.S. Pat. No. 6,812,846 to Gutta et al., Col. 6, lines 57-64).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett, to incorporate flickering removal, as taught by Fisher, for the benefit of simplifying calculation (see at least Gutta: Col.6, lines 51-53).

claims 3, 12 and 23 (currently amended), Bennett in combination with Fisher and Carreras teaches the method for cleaning a region of a pool, a non-transitory computer readable medium that stores instructions that once executed by a pool cleaning robot cause the pool cleaning robot to execute the steps of comprises (See at least Bennett: Fig. 2, 16): 
a housing; a filtering unit that is constructed and arranged to filter fluid; a fluid control unit that is constructed and arranged to control a flow of the fluid within the pool cleaning robot; a sensing unit; an illumination unit; a processor; and a drive system (See at least Bennett: Fig. 3, 13, 16);
moving a pool cleaning robot along a cleaning path that covers the region (See at least Bennett: Fig. 1, element 141, Para. 0026, lines 6-9; Fig. 6, element 653, Para. 0066, lines 8-10) while acquiring, at first different points of time and by a sensing unit of the pool cleaning robot, first images of first scenes, at least one first scene at each first point of time (See at least Bennett: Para. 0099, lines 8-16,);
wherein the acquiring of the first images is executed while illuminating the first scenes by the pool cleaning robot (See at least Bennett: Para. 0099, lines 11-16);
Yet, Bennett does not explicitly teach:
detecting, in at least one first image, illumination reflected or scattered from turbid fluid as a result of the illuminating of the first scenes;
removing from the at least one first image information about the illumination reflected or scattered;
determining, based at least in part of on the first images, first locations of the pool cleaning robot; and
wherein the moving is responsive to the first locations of the pool cleaning robot.
However, in the same field of endeavor, Fisher teaches:
detecting, in at least one first image, illumination reflected or scattered as a result of the illuminating of the first scenes (See at least Fisher: Para. 0008, lines 3-6; Para. 0018, lines 1-4);
(see at least Fisher: Para. 0059).
Fisher further teaches:
removing from the at least one first image information about the illumination reflected or scattered (See at least Fisher: Para. 0087, lines 1-6 referring to U.S. Pat. No. 6,812,846 to Gutta et al., Col. 6, lines 57-64);
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method, the non-transitory computer readable medium and the pool cleaning robot of Bennett, to incorporate reflective illumination removal, as taught by Fisher, for the benefit of simplifying calculation (see at least Gutta: Col.6, lines 51-53).
Yet, Bennett in combination with Fisher does not explicitly teach:
determining, based at least in part of on the first images, first locations of the pool cleaning robot; and
wherein the moving is responsive to the first locations of the pool cleaning robot.
However, in the same field of endeavor, Carreras teaches:
determining, based at least in part of on the first images, first locations of the pool cleaning robot (See at least Carreras: Fig. 5; Page 973, Section III. localization procedure, A. Pattern Detection, B. Dots Neighborhood); and
wherein the moving is responsive to the first locations of the pool cleaning robot (See at least Carreras: Page 974, Section III. localization procedure, B. Dots Neighborhood).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method, the non-transitory computer readable (see at least Carreras: Introduction).

Regarding claim 7 (currently amended), Bennett in combination with Fisher and Carreras teaches the method according to claim 2.
Yet, Bennett in combination with Carreras does not explicitly teach:
comprising determining at least one illumination parameter based on the at least one out of the reflection parameter and the scatter parameter.
However, in the same field of endeavor, Fisher teaches:
 comprising determining at least one illumination parameter based on the at least one out of the reflection parameter and the scatter parameter (See at least Fisher: Para. 0131, lines 12-18).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Carreras, to incorporate determining reflective parameter, as taught by Fisher, for the benefit of improving detection capability (see at least Fisher: Para. 0059).

Regarding claims 9 (Currently Amended) and 28, Bennett in combination with Fisher and Carreras teaches the method according to claims 2 and 23. 
Yet, Bennett in combination with Carreras does not explicitly teach:
comprising calculating at least one out of a reflection parameter and a scatter parameter of the illumination reflected or scattered.
However, in the same field of endeavor, Fisher teaches:
 comprising calculating at least one out of a reflection parameter and a scatter parameter of the illumination reflected or scattered (See at least Fisher: Para. 0131, lines 12-18).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Carreras, to incorporate reflective parameter, as taught by Fisher, for the benefit of improving detection capability (see at least Fisher: Para. 0059).

Regarding claims 10 and 31 (Currently Amended), Bennett in combination with Fisher and Carreras teaches the method according to claim 1. 
Yet, Bennett in combination with Carreras does not explicitly teach:
wherein the removing comprising masking pixels of the flicker within the given second image.
However, in the same field of endeavor, Fisher teaches:
wherein the removing comprising masking pixels of the flicker within the given second image (See at least Fisher: Para. 0087, lines 1-6 referring to U.S. Pat. No. 6,812,846 to Gutta et al., Col. 6, lines 57-64).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Carreras, to incorporate flickering removal, as taught by Fisher, for the benefit of simplifying calculation (see at least Gutta: Col.6, lines 51-53).

Regarding claim 11, Bennett in combination with Fisher and Carreras teaches the method according to claim 1.
Yet, Bennett in combination with Carreras does not explicitly teach:
comprising acquiring the first images by a stereoscopic camera of the sensing unit.

comprising acquiring the first images by a stereoscopic camera of the sensing unit (See at least Fisher: Para. 0087, lines 1-6 referring to U.S. Pat. No. 6,812,846 to Gutta et al., Col. 5, lines 63-66).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Carreras, to incorporate stereoscopic camera, as taught by Fisher, for the benefit of improving detection capability (see at least Fisher: Para. 0059).

Regarding claim 32 (Currently Amended), Bennett in combination with Fisher and Carreras teaches the method according to claim 3. Fisher further teaches:
wherein the detecting of the flicker comprises comparing between a pair of images acquired simultaneously by a stereoscopic camera of the sensing unit (See at least Fisher: Para. 0087, lines 1-6 referring to U.S. Pat. No. 6,812,846 to Gutta et al., Col. 6, lines 57-64);
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Bennett in combination with Carreras, to incorporate flickering detecting, as taught by Fisher, for the benefit of simplifying calculation (see at least Gutta: Col.6, lines 51-53).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in combination with Fisher and Carreras as applied to claim 1 above, and further in view of Zeevi (US 20170336381, hereinafter Zeevi, already of record).
Regarding claim 8 (Currently Amended), Bennett in combination with Fisher and Carreras teaches the method according to claim 2.
Yet, Bennett in combination with Fisher and Carreras does not explicitly teach:

However, to solve similar problem, Zeevi teaches:
wherein the illuminating comprises illuminating different first scenes with different colors (See at least Zeevi: Para. 0037).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mothed of Bennett in combination with Fisher and Carreras, to incorporate different color illumination at different locations, as taught by Zeevi, for the benefit of brightening area needs to be imaged and sensing water quality (see at least Zeevi: Para. 0037).

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in combination with Fisher and Carreras as applied to claims 1, 2, 6-12, 23, 24, 28 and 29 above, and further in view of Grauer et al. (US 20170234976, hereinafter Grauer, already of record).
Regarding claims 4 and 26 (Currently Amended), Bennett in combination with Fisher and Carreras teaches the method according to claims 3 and 25.
Yet, Bennett in combination with Fisher and Carreras do not explicitly teach:
comprising selecting between acquiring the first images and acquiring of the second images. 
However, in the same field of endeavor, Grauer teaches:
comprising selecting between acquiring the first images and acquiring of the second images (See at least Grauer: Para. 0025, lines 1-5; Para. 0025, lines 12-18).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image detecting pool cleaning robot of Bennett in combination with Fisher and Carreras, to incorporate imaging selection based on environmental (see at least Grauer: Para. 0056, lines 1-7).

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in combination with Fisher, Carreras and Grauer as applied to claims 4 and 26 above, and further in view of Ellis et al. (US 20180283030, hereinafter Ellis, already of record).
Regarding claims 5 and 27 (Currently Amended), Bennett in combination with Fisher, Carreras and Grauer teaches the method and pool cleaning robot according to claims 4 and 26.
Yet, Bennett in combination with Fisher, Carreras and Grauer does not explicitly teach:
wherein the selecting is based on a turbidity of the fluid. 
However, in the same field of endeavor, Ellis teaches:
wherein the selecting is based on a turbidity of the fluid (See at least Ellis: Para. 0047).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image detecting robot of Bennett in combination with Fisher, Carreras and Grauer, to incorporate mode selection by water condition, as taught by Ellis, for the benefit of increasing efficiency (see at least Ellis: Para. 0047).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in combination with Fisher, Carreras and Grauer as applied to claim 3 above, and further in view of Tsuboi et al. (US 20150000068, hereinafter Tsuboi, already of record).
Regarding claim 30 (Currently Amended), Fisher in combination with Bennett and Grauer teaches the method according to claim 4.
Yet, Bennett in combination with Fisher, Carreras and Grauer does not explicitly teach:
wherein the selecting is based on a status of a battery of the pool cleaning robot. 

wherein the selecting is based on a status of a battery of the pool cleaning robot (See at least Tsuboi: Para. 0332; Para. 0334).
As selecting operation mode based on battery status is a common activity for saving energy,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have selecting mode based on battery status of Tsuboi and incorporate it into the image detecting robot of Bennett in combination with Fisher, Carreras and Grauer since there are a finite number of identified, predictable potential solutions (i.e. changing operation mode based on battery status or not changing operation mode based on battery status) to the recognized need (saving energy) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (energy saving).

Allowable Subject Matter
Claims 6 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 29 discloses “determining the turbidity of the fluid by illuminating the fluid with different colors, calculating reflection values of the fluid obtained at the different colors, determining an index of reflection based on the reflection values and translating the index of reflection into the turbidity of the fluid”.
In regards to claims 6 and 29, Bennett taken either individually or in combination with Fisher and/ or Carreras fails to teach or render obvious an apparatus for disclosing: “determining the turbidity of the fluid by illuminating the fluid with different colors, calculating reflection values of the fluid 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663